DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 8/3/2020 that has been entered, wherein claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement filed 8/3/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plurality of holes" in line 14 and “the holes” in lines 15 and 18.  There is insufficient antecedent basis for this limitation in the claim. Is "a plurality of holes" in line 14 the same or different then "a plurality of holes" of line 5? For the purpose of examination, "a plurality of holes" in line 14 and “the holes” in lines 15 and 18 will be interpreted as  "a plurality of second holes" and “the second holes”.

Claims 2-10 depend on claim 1 and thus contain its deficiencies. 

Claim 3 recites the limitation "the metal plate” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is the metal plate of claim 3 the same or different from the first metal plate or second metal plate of claim 1, from which this claim depends? For the purpose of examination, “the metal plate” will be interpreted as “the first metal plate”.

Claim 5 recites the limitations “the metal lines” and  "the metal plate” in line 2.  There is insufficient antecedent basis for these limitation in the claim. Is the metal plate of claim 5 the same or different from the first metal plate or second metal plate of claim 1, from which this claim depends? Similarly, are the metal lines of claim 5 the same or different from the first metal lines or second metal lines of claim 1? For the purpose of examination, ”the metal lines “ will be interpreted as “the first metal lines” and “the metal plate” will be interpreted as “the first metal plate”.

Claim 12 recites the limitation "a plurality of holes" in line 4 and “the holes” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Is "a plurality of holes" of claim 12 the same or different then "a plurality of holes" of line 11 from which this claim depends? For the purpose of examination, "a plurality of holes" in line 4 and “the holes” in line 5 will be interpreted as  "a plurality of second holes" and “the second holes”.

Claims 13-19 depend on claim 1 and thus contain its deficiencies. 

Claim 15 recites the limitation "the metal plate” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is the metal plate of claim 15 the same or different from the first metal plate of claim 11 or second metal plate of claim 13, from which this claim depends? For the purpose of examination, “the metal plate” will be interpreted as “the first metal plate”.

Claim 17 recites the limitations “the metal lines” and  "the metal plate” in line 2.  There is insufficient antecedent basis for these limitation in the claim. Is the metal plate of claim 17 the same or different from the first metal plate of claim 11 or second metal plate of claim 13, from which this claim depends? Similarly, are the metal lines of claim 5 the same or different from the first metal lines of claim 11 or second metal lines of claim 13? For the purpose of examination, ”the metal lines “ will be interpreted as “the first metal lines” and “the metal plate” will be interpreted as “the first metal plate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6. 9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) in view of Huang et al. (US 2014/0001597 A1).
Regarding claim 1, Darabi teaches a method of fabricating a semiconductor device(Fig. 5), the method comprising: 
receiving a substrate(114) having an active region(region between adjacent 118a and between adjacent 120b) that includes opposite first and second edges(118a, 118b); 
forming a dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) above the substrate(114); 
patterning the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) to form a plurality of holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) therethrough; 
forming a first metal material(¶0033, lowest 110P, 110N, 112p, 110N) in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112); 
wherein the first metal material(¶0033, lowest 110P, 110N, 112p, 110N) that is in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) includes 
a pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that extend toward the second edge of the active region(region between adjacent 118a and between adjacent 120b), and 
a first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that horizontally interconnects the pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2); 
forming a second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) above the substrate(114); 
patterning the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) to form a plurality of second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) therethrough; 
forming a second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) in the second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N)  in the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112); 
wherein the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) that is in the second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N)  in the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) includes a pair of second metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that extend toward the second edge of the active region(region between adjacent 118a and between adjacent 120b), 
a second metal plate(backbone of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that horizontally interconnects the pair of second metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) of the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N), and 
a plurality of distinct metal lines(106N,108N ¶0032,¶0041, Fig. 1b) that are parallel to each other and arranged along a length of the active region(region between adjacent 118a and between adjacent 120b), wherein the plurality of distinct metal lines(106N,108N ¶0032,¶0041, Fig. 1b) are of equal length to each other(¶0028), and each distinct metal line(106N,108N ¶0032,¶0041, Fig. 1b) of the plurality of distinct metal lines(106N,108N ¶0032,¶0041, Fig. 1b) serves as a horizontal interconnect(¶0037).

Darabi is silent in regards to forming a first metal material(¶0033, lowest 110P, 110N, 112p, 110N) over the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) and in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112); 
removing the first metal material(¶0033, lowest 110P, 110N, 112p, 110N) that is on the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112), forming a second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) over the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) and in the second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N)  in the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112); and 
removing the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) that is on the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112), removing the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) that is on the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112),

Huang teaches a method of making a semiconductor method of fabricating a semiconductor device(Figs 1-14) comprising forming a first metal material(38, ¶0013) over the dielectric material(28, ¶0013) and in the holes(30, 32, ¶0013 in the dielectric material(28, ¶0013); removing(¶0012, ¶0014) the first metal material(38, ¶0013) that is on the dielectric material(28, ¶0013), forming a second metal material(58, 58’, ¶0017) over the second dielectric material(54, ¶0017) and in the second holes(holes with 58, 58’) in the second dielectric material(54, ¶0017); and removing(¶0012, ¶0014, ¶0017) the second metal material(58, 58’, ¶0017)  that is on the second dielectric material(54, ¶0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, to include forming a first metal material over the dielectric material and in the holes in the dielectric material; removing the first metal material that is on the dielectric material, forming a second metal material over the second dielectric material and in the holes in the second dielectric material; and removing the second metal material that is on the second dielectric material, as taught by Huang, in order to utilize a dual damascene process and chemical mechanical polish to remove excess portions of copper containing material and diffusion barrier layer(¶0014).  

Regarding claim 3, Darabi teaches the method of claim 1, wherein: the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2)  interconnects sidewalls(Fig. 2) of the first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2).

Regarding claim 4, Darabi teaches the method of claim 1, wherein: the first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) have substantially the same thickness(Fig. 1).

Regarding claim 5, Darabi teaches the method of claim 1, wherein: the first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) are integral with each other(Fig. 2).

Regarding claim 6, Darabi teaches the method of claim 1, wherein the second metal plate(backbone of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) is disposed at an outer periphery of the active region(region between adjacent 118a and between adjacent 120b).

Regarding claim 9, Darabi teaches the method of claim 1, wherein an electric component(¶0024, capacitor) is disposed in the active region(region between adjacent 118a and between adjacent 120b).

Regarding claim 11, Darabi teaches a method of fabricating a semiconductor device(Fig. 5), the method comprising: 
forming a dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) above a substrate(114) having an active region(region between adjacent 118a and between adjacent 120b) in which an electronic component(¶0024, capacitor)  is to disposed that includes opposite first and second edges(118a, 118b); 
patterning the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) to form a plurality of holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) therethrough; 
forming a first metal material(¶0033, lowest 110P, 110N, 112p, 110N) in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112); and 
wherein the first metal material(¶0033, lowest 110P, 110N, 112p, 110N) that is in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) includes
a pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that extend toward the second edge of the active region(region between adjacent 118a and between adjacent 120b), and a first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that horizontally interconnects the pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2); and 
forming a plurality of distinct and equal length(¶0028) metal lines(106N,108N ¶0032,¶0041, Fig. 1b) that are parallel(Fig. 1) to each other and arranged along a length of the active region(region between adjacent 118a and between adjacent 120b) such that each distinct metal line(106N,108N ¶0032,¶0041, Fig. 1b) of the plurality of distinct metal lines(106N,108N ¶0032,¶0041, Fig. 1b) serves as a horizontal interconnect(¶0037).

Darabi is silent in regards to forming a first metal material(¶0033, lowest 110P, 110N, 112p, 110N) over the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) and in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112); and 
removing the first metal material(¶0033, lowest 110P, 110N, 112p, 110N) that is on the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112).

Huang teaches a method of making a semiconductor method of fabricating a semiconductor device(Figs 1-14) comprising forming a first metal material(38, ¶0013) over the dielectric material(28, ¶0013) and in the holes(30, 32, ¶0013 in the dielectric material(28, ¶0013); removing(¶0012, ¶0014) the first metal material(38, ¶0013) that is on the dielectric material(28, ¶0013). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, to include forming a first metal material over the dielectric material and in the holes in the dielectric material; removing the first metal material that is on the dielectric material, as taught by Huang, in order to utilize a dual damascene process and chemical mechanical polish to remove excess portions of copper containing material and diffusion barrier layer(¶0014).  

Regarding claim 12, Darabi teaches the method of claim 11, wherein forming the plurality of distinct and equal length(¶0028) metal lines(106N,108N ¶0032,¶0041, Fig. 1b),
forming a second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) above the substrate(114); 
forming a second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) in the second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N)  in the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112).
patterning the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) to form a plurality of second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) therethrough.

Darabi is silent in regards to forming a second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) over the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) ; and 
removing the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) that is on the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112).

Huang teaches a method of making a semiconductor method of fabricating a semiconductor device(Figs 1-14) comprising forming a second metal material(58, 58’, ¶0017) over the second dielectric material(54, ¶0017) and in the second holes(holes with 58, 58’) in the second dielectric material(54, ¶0017); and removing(¶0012, ¶0014, ¶0017) the second metal material(58, 58’, ¶0017)  that is on the second dielectric material(54, ¶0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, to include, forming a second metal material over the second dielectric material and in the holes in the second dielectric material; and removing the second metal material that is on the second dielectric material, as taught by Huang, in order to utilize a dual damascene process and chemical mechanical polish to remove excess portions of copper containing material and diffusion barrier layer(¶0014).  

Regarding claim 13, Darabi teaches the method of claim 12, wherein the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N) that is in the second holes(holes within 2nd lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N)  in the second dielectric material(¶0033, 2nd lowest unlabeled dielectric layer of capacitors 110, 112) includes a pair of second metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that extend toward the second edge of the active region(region between adjacent 118a and between adjacent 120b), and a second metal plate(backbone of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that horizontally interconnects the pair of second metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) of the second metal material(¶0033, 2nd  lowest 110P, 110N, 112p, 110N).

Regarding claim 15, Darabi teaches the method of claim 13, wherein: 
the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2)  interconnects sidewalls(Fig. 2) of the first metal lines first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2).

Regarding claim 16, Darabi teaches the method of claim 13, wherein: 
the first metal lines first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) have substantially the same thickness(Fig. 1).

Regarding claim 17, Darabi teaches the method of claim 13, wherein: 
the first metal lines first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and the metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) are integral with each other(Fig. 2).

Regarding claim 18, Darabi teaches the method of claim 13, wherein the second metal plate(backbone of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) is disposed at one or more of: 
an outer periphery(Fig. 1) or an inner periphery of the active region(region between adjacent 118a and between adjacent 120b).

Regarding claim 20, Darabi teaches a system(Fig. 5) comprising: 
means for forming a dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) above a substrate(114) having an active region(region between adjacent 118a and between adjacent 120b) in which an electronic component(¶0024, capacitor)  is to disposed that includes opposite first and second edges(118a, 118b); 
means for patterning the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) to form a plurality of holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) therethrough; 
means for forming a first metal material(¶0033, lowest 110P, 110N, 112p, 110N) in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112);
wherein the first metal material(¶0033, lowest 110P, 110N, 112p, 110N) that is in the holes(holes within lowest unlabeled dielectric layer of capacitors 110, 112 with lowest 110P, 110N, 112p, 110N) in the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112) includes 
a pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that extend toward the second edge of the active region(region between adjacent 118a and between adjacent 120b), and 
a first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) that horizontally interconnects the pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2); and 
means for forming a plurality of distinct and equal length(¶0028) metal lines(106N,108N ¶0032,¶0041, Fig. 1b) that are parallel(Fig. 1) to each other and arranged along a length of the active region(region between adjacent 118a and between adjacent 120b) such that each distinct metal line(106N,108N ¶0032,¶0041, Fig. 1b) of the plurality of distinct metal lines(106N,108N ¶0032,¶0041, Fig. 1b) serves as a horizontal interconnect(¶0037).

Darabi is silent in regards to a means for forming a first metal material(¶0033, lowest 110P, 110N, 112p, 110N) over the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112); means for removing the first metal material(¶0033, lowest 110P, 110N, 112p, 110N) that is on the dielectric material(¶0033, lowest unlabeled dielectric layer of capacitors 110, 112).

Huang teaches a system(Figs 1-14) comprising a means for forming a first metal material(58, 58’, ¶0017) over the dielectric material(54, ¶0017) and in the first holes(holes with 58, 58’) in the dielectric material(54, ¶0017); and means for removing(¶0012, ¶0014, ¶0017) the first metal material(58, 58’, ¶0017) that is on the dielectric material(54, ¶0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Darabi, to include, means for forming a first metal material over the dielectric material and in the holes in the dielectric material; and removing the first metal material that is on the dielectric material, as taught by Huang, in order to utilize a dual damascene process and chemical mechanical polish to remove excess portions of copper containing material and diffusion barrier layer(¶0014).  

Claims 2, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) and Huang et al. (US 2014/0001597 A1) as applied to claims 1 and 11 above, further in view of Cheek et al. (US 5,970,311).
Regarding claim 2, Darabi, in view of Huang, teaches the method of claim 1, wherein the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) is disposed at an outer periphery of the active region(region between adjacent 118a and between adjacent 120b) at a distance of about 0 um to about 10 um from the active region(region between adjacent 118a and between adjacent 120b).

Cheek teaches a method of manufacturing a semiconductor device(Fig. 3) wherein the second metal plate(323, col. 5, lines 40-55)  is disposed an outer periphery of the active region(305, 307, col. 5, lines 40-55) at a distance of about 0 um(Fig. 3) from the active region(305, 307, col. 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, so that the second metal plate is disposed at an outer periphery of the active region at a distance of about 0 um to about 10 um from the active region, as taught by Cheek, in order to maximized the amount of the active regions which are contacted to provide more accurate measurement of the electrical properties of the transistor(col. 5, lines 40-55).

Regarding claim 7, Darabi, in view of Huang, teaches the method of claim 1, but is silent in regards to the second metal plate(backbone of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) is disposed at both outer and inner peripheries of the active region(region between adjacent 118a and between adjacent 120b).

Cheek teaches a method of manufacturing a semiconductor device(Fig. 3) wherein the second metal plate(323, col. 5, lines 40-55)  is disposed at both the outer and inner peripheries of the active region(305, 307, col. 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, so that the second metal plate is disposed at both the outer and inner peripheries of the active region, as taught by Cheek, in order to maximized the amount of the active regions which are contacted to provide more accurate measurement of the electrical properties of the transistor(col. 5, lines 40-55).

Regarding claim 8, Darabi, in view of Huang, teaches the method of claim 1,  but is silent in regards to the second metal is disposed at an inner periphery of the active region(region between adjacent 118a and between adjacent 120b).

Cheek teaches a method of manufacturing a semiconductor device(Fig. 3) wherein the second metal plate(323, col. 5, lines 40-55)  is disposed at the inner periphery of the active region(305, 307, col. 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, so that the second metal plate is disposed at the inner periphery of the active region, as taught by Cheek, in order to maximized the amount of the active regions which are contacted to provide more accurate measurement of the electrical properties of the transistor(col. 5, lines 40-55).

Regarding claim 10, Darabi, in view of Huang, teaches the method of claim 9, wherein the electric component(¶0024, capacitor) is a diode having an anode coupled to one metal line of the pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and a cathode coupled to one second metal line of the pair of second metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2).

Regarding claim 14, Darabi, in view of Huang, teaches the method of claim 13, but is silent in regards to the first metal plate(backbone of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) is disposed at an outer periphery of the active region(region between adjacent 118a and between adjacent 120b) at a distance of about 0 um to about 10 um from the active region(region between adjacent 118a and between adjacent 120b).

Cheek teaches a method of manufacturing a semiconductor device(Fig. 3) wherein the first metal plate(323, col. 5, lines 40-55)  is disposed an outer periphery of the active region(305, 307, col. 5, lines 40-55) at a distance of about 0 um(Fig. 3) from the active region(305, 307, col. 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, so that the first metal plate is disposed at an outer periphery of the active region at a distance of about 0 um to about 10 um from the active region, as taught by Cheek, in order to maximized the amount of the active regions which are contacted to provide more accurate measurement of the electrical properties of the transistor(col. 5, lines 40-55).

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) and Huang et al. (US 2014/0001597 A1) as applied to claim 1 above, further in view of Takada (US 2013/0062625 A1) as cited in the IDS of 8/3/2020.
Regarding claim 19, Darabi, in view of Huang, teaches the method of claim 13, wherein a diode is disposed in the active region(region between adjacent 118a and between adjacent 120b) having an anode coupled to one metal line of the pair of first metal lines(fingers of lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2) and a cathode coupled to one second metal line of the pair of second metal lines(fingers of 2nd lowest 110P, 110N, 112p, 110N, ¶0039, Fig. 2).

Takada teaches a method of manufacturing a semiconductor device(Fig. 1) comprising a diodes(10, ¶0026, ¶0021) disposed in the active region having an anode(anode of diode 10, ¶0027) coupled to one first metal line(7, ¶0027) of a the pair of first metal lines(7, ¶0027) and a cathode(cathode of diode 10, ¶0027) coupled to one second metal line(8, ¶0027) of a pair of second metal lines(8, ¶0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Darabi, so that a plurality of diodes disposed in the active region each respectively having an anode coupled to one first metal line of a respective pair of first metal lines and a cathode coupled to one second metal line of a respective pair of second metal lines, as taught by Takada, so that in various rated current requirements or breakdown voltage requirements in the switching devices used in the field of power supplies of the power electronics can be met and a semiconductor device can be formed on a small chip without an unnecessary area(¶0021).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892